SELECTED FINANCIAL DATA The information set forth below should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operation" and the Company’s audited consolidated financial statements and notes thereto, included elsewhere in this report. (Dollars in thousands, except per share data) Year Ended December 31, Statements of Operations: Total Interest Income $ Net Interest Income Provision for Loan Losses 35 Total Non-interest Income ) ) Total Non-interest Expenses (Benefit from)Provision for Income Taxes ) ) Net (Loss) Income ) ) Balance Sheets: Total Assets Total Investments Total Loans, net Allowance for Loan Losses(ALL) Total Deposits Subordinated Debentures Shareholders' Equity Performance Ratios: (Loss) Return on Average Assets )% )% (Loss) Return on Average Equity )% )% Average Equity to Average Assets % Tier 1 Risk-Based Capital % Total Risk-Based Capital % Net Interest Margin % Average Earning Assets to Average Total Assets % Nonperforming Assets to Total Assets % % % ALL to Total Loans % Nonperforming Loans to ALL % % % Share Data: Common Shares Outstanding Book Value Per Share $ Basic (Loss) Earnings Per Share $ ) $ ) $ $ $ Diluted Earnings Per Share $ ) $ ) $ $ $ -1- -2- -3- PACIFIC STATE BANCORP AND SUBSIDIARY
